Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 10/8/2020 and 12/14/2021 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the seat" in lines 3 and 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the main frame" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the main frame" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, it is unclear what the limitation “the bulge portion has an outermost section positioned at an outermost therein in the width direction of the body” particularly points out and distinctly claims, specifically the language that reads “at an outermost therein”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Matsuo et al. (US 20180072368 A1), hereinafter Matsuo.
Regarding claim 1, Matsuo teaches a seat rail structure for a motorcycle 1, comprising:	a seat rail 16 disposed on a vehicle body F of the motorcycle 1 (FIG. 1, ¶ [0046]), wherein
the seat rail 16 has a side wall 70 positioned lateralward in a width direction of the vehicle body 18,
the side wall has a bulge portion 70 (bulge section of 70) formed at a front upper region positioned frontward in the vehicle body F and upward in the vehicle body F, 
the bulge portion 70 bulges outward in the width direction of the vehicle body F relative to a peripheral portion positioned at surroundings of the bulge portion, and
the seat rail 16 has a front flange 73 positioned at an upper end, in an upper-lower direction of the vehicle body, of the side wall 70, the front flange 73 protruding inward in the width direction of the vehicle body F from an upper end, in the upper-lower direction of the vehicle body, of the bulge portion 70 (FIGS. 5 and 6, ¶ [0083] - [0084] and [0087]).
	Regarding claim 2, Matsuo teaches the seat rail structure for a motorcycle according to claim 1, wherein
an upper surface, in the upper-lower direction of the vehicle body, of the front flange 73 includes an attachment bearing surface used for attachment of a seat and/or a fuel tank (FIGS. 1 and 5, ¶ [0117]).
	Regarding claim 3, Matsuo teaches the seat rail structure for a motorcycle according to claim 1, wherein
the front flange 73 supports a front-end portion (via bulging portion 100 of front flange 73), in a front-rear direction of the vehicle body F, of a seat 13 (FIGS. 1, ¶ [0008]),
at the upper end, in the upper-lower direction of the vehicle body F, of the side wall 70, a seat engaging member 75 to be engaged with a rear end portion, in the front-rear direction of the vehicle body F, of the seat 13, is disposed (FIGS. 5-6, ¶ [0131]), and
a rear end, in the front-rear direction of the vehicle body, of the bulge portion 70 is disposed frontward in the vehicle body relative to the seat engaging member 75 (FIGS. 5-6).
	Regarding claim 4, Matsuo teaches the seat rail structure for a motorcycle according to claim 1, wherein
a front-end region, in the front-rear direction of the vehicle body F, of the side wall 70 has an upper attachment portion 79 configured so as to be attached to a main frame 18 of the vehicle body F, the upper attachment portion 79 positioned upward in the vehicle body F, and
a lower end, in the upper-lower direction of the vehicle body, of the bulge portion 70 is disposed downward in the vehicle body relative to an upper end, in the upper-lower direction of the vehicle body, of the upper attachment portion (FIGS. 4 and 5, ¶ [0008]).
Regarding claim 5, Matsuo teaches the seat rail structure for a motorcycle according to claim 1, wherein
the front-end region of the side wall 70 has a lower attachment portion 80 configured so as to be attached to the main frame 18 of the vehicle body F, the lower attachment portion positioned downward in the vehicle body, and
the lower end of the bulge portion 70 is disposed upward in the vehicle body relative to the upper end, in the upper-lower direction of the vehicle body F, of the lower attachment portion 80 (FIGS. 4 and 5, ¶ [0018]).
	Regarding claim 7, Matsuo teaches the seat rail structure for a motorcycle according to claim 1, wherein
the front-end region, in the front-rear direction of the vehicle body F, of the side wall 70 has an upper attachment portion 79 configured so as to be attached to the main frame 18 of the vehicle body F, the upper attachment portion 79 positioned upward in the vehicle body F, and
a front end, in the front-rear direction of the vehicle body F, of the bulge portion 70 is disposed rearward in the vehicle body F relative to the upper attachment portion 79 (FIGS. 4 and 5, ¶ [0008]).
Regarding claim 8, Matsuo teaches the seat rail structure for a motorcycle according to claim 1, wherein
the seat rail 16 has: a rear flange 73 (rear section of flange 73) positioned at the upper end, in the upper-lower direction of the vehicle body F, of the side wall 70 and positioned rearward in the vehicle body F relative to the front flange 73 (front section of flange 73); and a transitional flange 73 (section of flange 73 between rear and front sections) connecting the front flange 73 and the rear flange 73,
a length, in the width direction of the vehicle body F, of the front flange 73 is greater than a length, in the width direction of the vehicle body F, of the rear flange 73, and
both side edges, in the width direction of the vehicle body F, of the transitional flange 73 are formed such that an interval, in the width direction of the vehicle body F, between both side edges is increased from the rear flange 73 toward the front flange 73 (FIG. 5).
Regarding claim 9, the seat rail structure for a motorcycle according to claim 1, wherein
the bulge portion 70 has an outermost section 70 (outermost section of bulge portion of side wall 70) positioned at an outermost therein in the width direction of the vehicle body F, and
the outermost section 70 is positioned downward in the vehicle body F relative to the front flange 73 (FIG. 5).
Regarding claim 10, Matsuo teaches the seat rail structure according to claim 1, wherein
the side wall 70 has a border edge 70 (section of side wall 70 between bulge section and intake ports 84) formed downward in the vehicle body F from the upper end, in the upper-lower direction of the vehicle body F, of the side wall 70 and between the bulge portion and the peripheral portion of the bulge portion, and
a corner portion formed at the border edge, extends to be arcuate (FIGS. 4-6).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, Matsuo teaches all of the elements of the current invention as stated above, but does not teach the seat rail structure for a motorcycle according to claim 1, wherein
an outer panel covers the bulge portion from outward in the width direction of the vehicle body, and
the side wall has an exposed portion adjacent to the bulge portion and the outer panel downward in the vehicle body, the exposed portion exposed to an exterior when seen from outward in the width direction of the vehicle body.
The outer panels 51 taught by Matsuo are located below the bulge portions 70 rather than covering them (FIGS. 1 and 4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can
normally be reached from 10:00 AM – 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB B MEYER/Primary Examiner, Art Unit 3618